PER CURIAM.
We review the order of the trial court summarily denying Brant Hightower’s motion filed pursuant to Florida Rule of Criminal Procedure 3.800, alleging his right to be resentenced under the 1994 sentencing guidelines.
The Supreme Court of Florida has recently held the operative window period in which to challenge the sentencing guideline provisions amended by .Chapter 95-184, Laws of Florida, commenced on October 1, 1995, and ended on May 24, 1997. See Trapp v. State, 760 So.2d 924 (Fla. 2000). As we did in Speed v. State, 764 So.2d 873 (Fla. 4th DCA 2000), we agree with Judge Altenbernd’s analysis in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000), on the need to remand such cases for a recalculation of the defendant’s sentences under the 1994 guidelines scoresheet.
Accordingly, we reverse and remand for resentencing in accordance with the sentencing guidelines in effect on November 13, 1996, the date on which Hightower committed the underlying offenses in this case.
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.